Order entered September 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00521-CR

                       GREGORY ALLEN ROBINSON, JR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-34479-R

                                             ORDER
       On August 12, 2014, this Court ordered the trial court to prepare and file a certification of
appellant’s right to appeal. The Court has determined that the certification was signed by the
trial court on August 13, 2014, but has not yet been forwarded to this Court by the Dallas County
District Clerk.
       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file a
supplemental clerk’s record containing the August 13, 2014 certification of appellant’s right to
appeal within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; and to counsel for all parties.

                                                         /s/   LANA MYERS
                                                               JUSTICE